Metcalf, J.
1. The first plea, which the defendant filed in this case, was rightly adjudged bad on demurrer. Though a justice of the peace has original jurisdiction of the offence of being a common seller of intoxicating liquors, yet that jurisdiction is not exclusive, but is concurrent with the jurisdiction of the court of common pleas — now the superior court. He may therefore either try a defendant who is brought before him on a charge of being a common seller, or may bind him over to take his trial, on that charge, in that court. Commonwealth v. Harris, 8 Gray, 470.
2. The time and place of the commission of the offence being alleged with legal certainty, and the authority to sell at that time and place being sufficiently negatived, the motion in arrest of judgment was rightly overruled. Exceptions overruled.